                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

BRIDGETT GONTA d/b/a
AQUARIUS DAY SPA,

             Plaintiff,

v.                                                 Case No. 5:19-cv-565-TKW-MJF

DONALD F. NATIONS and
PROMENADE RENTALS, LLC,

             Defendants.
                                            /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 18). No objections were filed.

      Upon due consideration of the Report and Recommendation and the case file,

the Court agrees with the magistrate judge’s determination that Plaintiff’s federal

claims should be dismissed for failure to state a claim upon which relief can be

granted and that the Court should decline supplemental jurisdiction over Plaintiff’s

state claims. The federal claims are due to be dismissed with prejudice because

Plaintiff has been afforded two prior opportunities to state legally sufficient claims,



                                     Page 1 of 2
but the state claims are due to be dismissed without prejudice so Plaintiff can re-file

those claims in state court if she chooses to do so. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The federal claims in the third amended complaint are DISMISSED

      with prejudice for failure to state a claim upon which relief can be granted.

      3.     The Court declines to exercise supplemental jurisdiction over the state

      claims, and those claims are DISMISSED without prejudice.

      4.     The Clerk shall close the case file.

      DONE AND ORDERED this 9th day of July, 2021.


                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
